EXHIBIT 10.52

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [—], 2009, by and among ArthroCare Corporation, a Delaware corporation
(the “Company”), and OEP AC Holdings, LLC, a Delaware limited liability company
(the “Purchaser”).

WHEREAS, the Purchaser has, pursuant to that certain Securities Purchase
Agreement, dated as of August 14, 2009, between the Company and the Purchaser
(the “Purchase Agreement”), agreed to purchase shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Preferred Stock”);

WHEREAS, the shares of Preferred Stock are convertible into shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”); and

WHEREAS, it is a condition to the closing (the “Closing”) of the transactions
contemplated by the Purchase Agreement that the Company and the Purchaser enter
into this Agreement at or prior to the Closing in order to grant the Purchaser
certain registration rights as set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person, has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“automatic shelf registration statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

1



--------------------------------------------------------------------------------

“Effective Date” means the time and date that the initial Registration
Statements filed pursuant to either Section 2(a) or Section 2(b) hereof are
first declared effective by the Commission or otherwise become effective.

“Effectiveness Date” means:

(a) with respect to the initial Registration Statement required to be filed
pursuant to Section 2(a) hereof, upon the expiration of the Lock-Up Period;

(b) with respect to the initial Registration Statement required to be filed
pursuant to Section 2(b) hereof, the 60th day following the filing of such
initial Registration Statement; and

(c) with respect to any additional Registration Statements that may be required
pursuant to Section 2(b) hereof, (i) if the Company is a WKSI, the date such
additional Registration Statement is filed or (ii) if the Company is not a WKSI,
the earlier of: (x) the 90th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section and (y) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

“Effectiveness Period” means:

(a) with respect to the initial Registration Statement required to be filed
pursuant to Section 2(a) hereof, the period of time beginning on the Effective
Date of such Registration Statement and continuing to the later of (i) the
Effective Date of the Shelf or (ii) the date and time at which all Registrable
Securities are sold or are Freely Tradable; and

(b) with respect to any Registration Statements required to be filed pursuant to
Section 2(b) hereof, the period of time beginning on the Effective Date of such
Registration Statement and continuing until the date and time at which all
Registrable Securities are sold or are Freely Tradable.

“Electing Holders” means the Purchaser (if the Purchaser holds Registrable
Securities) and any other Holder or Holders (as applicable) which together hold
no less than a majority of the then outstanding Registrable Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means:

(a) with respect to the initial Registration Statement required to be filed
pursuant to Section 2(a) hereof, the 60th day prior to the expiration of the
Lock-Up Period;

 

2



--------------------------------------------------------------------------------

(b) with respect to the initial Registration Statement required to be filed
pursuant to Section 2(b) hereof, the 30th day following the date on which the
Company becomes eligible to file such Registration Statement; and

(c) with respect to any additional Registration Statements that may be required
pursuant to Section 2(b) hereof, the 30th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section.

“Freely Tradable” means, with respect to any security, a security (a) that is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144, (b) which bears no
legends restricting the transfer thereof and (c) bears an unrestricted CUSIP
number (if held in global form).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 5(c) hereof.

“Lock-Up Period” means the period of time beginning on the date hereof through
the date which is 365 days thereafter.

“Losses” shall have the meaning set forth in Section 5(a) hereof.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or known to the Company to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Preferred Stock and (ii) any securities issued as (or issuable
upon the conversion or exercise of any warrant, right or other security that is
issued as) a dividend, stock split, recapitalization or other distribution with
respect to, or in exchange for, or in replacement of, the securities referenced
in clause (i) above or this clause (ii); provided, however, that the term
“Registrable Securities” shall exclude in all cases

 

3



--------------------------------------------------------------------------------

any securities (i) sold or exchanged by a Person pursuant to an effective
registration statement under the Securities Act or in compliance with Rule 144
or (ii) that are Freely Tradable (it being understood that, for purposes of
determining eligibility for resale under clause (ii) of this proviso, no
securities held by the Purchaser shall be considered Freely Tradable to the
extent the Purchaser reasonably determines that it is an “affiliate” (as defined
under Rule 144) of the Company).

“Registration Default” shall have the meaning set forth in Section 2(d) hereof.

“Registration Default Date” shall have the meaning set forth in Section 2(d)
hereof.

“Registration Default Period” shall have the meaning set forth in Section 2(d)
hereof.

“Registration Statement” means an initial registration statement which is
required to register the resale of the Registrable Securities, and including the
Prospectus, amendments and supplements to each such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf” shall have the meaning set forth in Section 2(b) hereof.

“Suspension Period” shall have the meaning set forth in Section 2(c) hereof.

 

4



--------------------------------------------------------------------------------

“Trading Day” means any Business Day on which the Common Stock is traded, or
able to be traded, on the principal national securities exchange or
over-the-counter securities market on which the Common Stock is listed or
admitted to trading.

“Trading Market” means the principal national securities exchange or
over-the-counter securities market on which the Common Stock is listed or
admitted to trading.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

2. Registration.

(a) The Company shall use its best efforts to become current in its reporting
requirements pursuant to the Exchange Act. Upon becoming current on its Exchange
Act reporting requirements and in no event later than the Filing Date, the
Company shall file with the Commission a Registration Statement covering the
resale of all Registrable Securities. The Registration Statement (i) shall be on
Form S-1 and (ii) shall contain (except if otherwise requested by the Electing
Holders or required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A. The Company shall use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective or otherwise to become effective under the Securities Act as
soon as possible but, in any event, no later than the Effectiveness Date, and
shall update the Registration Statement pursuant to Section 3(a)(iii) hereof
during the Effectiveness Period applicable to this Section 2(a).

(b) Within 30 days after the Company becomes eligible to file a Registration
Statement on Form S-3, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 (the “Shelf”).
The Registration Statement (i) shall be on Form S-3 and, if the Company is a
WKSI as of the Filing Date, shall be an automatic shelf registration statement
and (ii) shall contain (except if otherwise requested by the Electing Holders or
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A. The Company shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
or otherwise to become effective under the Securities Act as soon as possible
but, in any event, no later than the Effectiveness Date, and shall use its
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act during the Effectiveness Period applicable to
this Section 2(b). In addition, the Company shall, promptly and from time to
time, file such additional Registration Statements to cover resales of any
Registrable Securities which are not registered for resale pursuant to a
pre-existing Registration Statement no later than the Filing Date with respect
thereto, and shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective or otherwise to become effective
under the Securities Act as soon as practicable after the applicable Filing Date
but, in any event, no later than the applicable Effectiveness Date, and shall
use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act at all times during the
Effectiveness Period applicable to this Section 2(b).

 

5



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in Section 2(a) or Section 2(b)
hereof, upon notice to the Holders, the Company may suspend the use or the
effectiveness of the Registration Statement, or extend the time period in which
it is required to file the Registration Statement, for up to 75 days in the
aggregate in any 12-month period (a “Suspension Period”) if the Board of
Directors of the Company determines, in its reasonable and good faith opinion,
that the occurrence or existence of any pending material corporate development
makes such suspension appropriate because it would be materially detrimental to
the Company for the registration to proceed at such time. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to such Registration Statement in connection with
any sale or offer to sell Registrable Securities. The Company shall (i) use its
commercially reasonable efforts to ensure that the use of such Registration
Statement may be resumed as soon as such suspension is no longer appropriate and
(ii) promptly notify the Holders when the Registration Statement may once again
be used or is effective. The Company shall not be permitted to deliver a notice
of suspension, nor exercise its rights of suspension under this Section, more
than twice during any 12-month period.

(d) If: (i) any Registration Statement is not filed on or prior to its Filing
Date (it being understood that if the Company files a Registration Statement
without affording the Holders the opportunity to review and comment on the same
as required by Section 3(a)(i) hereof, the Company shall not be deemed to have
satisfied this clause (i)), (ii) a Registration Statement is not declared
effective by the Commission or does not otherwise become effective on or prior
to its required Effectiveness Date, (iii) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated by
the Commission under the Securities Act within five Trading Days of the date on
which the Company is notified (orally or in writing, whichever is earlier) by
the Commission that a Registration Statement will not be reviewed or is not
subject to further review, or (iv) after its Effective Date, such Registration
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities to which it is required to cover at any time prior
to the expiration of the Effectiveness Period (in each case, except as
specifically permitted herein with respect to any applicable Suspension Period)
(any such failure or breach being referred to as a “Registration Default,” and
for purposes of clauses (i) or (ii) the date on which such Registration Default
occurs, and for purposes of clause (iii) the date on which such five Trading Day
period is exceeded and for purposes of clause (iv) the date on which the
Registration Statement ceases to be effective and available, being referred to
as the “Registration Default Date” and each period from and including the
Registration Default Date during which a Registration Default has occurred and
is continuing, a “Registration Default Period”), then, during the Registration
Default Period, as liquidated damages and not as penalty and as the exclusive
remedy as to damages, in addition to any other equitable rights available to the
Holders (including, without limitation, pursuant to Section 7(a) hereof), the
Company shall pay in cash a special payment (collectively, “Special Payments”)
to Holders (x) in respect of each share of Preferred Stock that is convertible
into a Registrable Security, in an amount equal to 2.00% per annum of the
accrued liquidation preference of such share of Preferred Stock and each
additional share of Preferred Stock that would have otherwise been paid to the
holder of such Preferred Stock from and including the immediately preceding
dividend payment date to September 30, 2014, and (y) in respect of each share of
Common Stock issued upon conversion of Preferred Stock that is a Registrable
Security, in an amount equal to 2.00% per annum of the quotient of (i) the
accrued liquidation preference of the share of Preferred Stock at the time of
its conversion, divided by (ii) the

 

6



--------------------------------------------------------------------------------

number of shares of Common Stock issued upon conversion of such share of
Preferred Stock. Special Payments shall accrue from the applicable Registration
Default Date until all Registration Defaults have been cured, and shall be
payable quarterly in arrears on each January 1, April 1, July 1 and October 1
following the applicable Registration Default Date to the record holder of the
applicable security on the date that is 15 days prior to such payment date,
until paid in full. Special Payments payable in respect of any Registration
Default Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. Special Payments shall be payable only with respect to a
single Registration Default at any given time, notwithstanding the fact that
multiple Registration Defaults may have occurred and be continuing.

(e) The registration rights granted under this Section 2 shall automatically
terminate as of the date and time at which all Registrable Securities are Freely
Tradable.

(f) Piggy-Back Registrations. If at any time during the Effectiveness Period the
Company shall determine to prepare and file with the Commission a Registration
Statement relating to an offering of any of its equity securities for its own
account or the account of others under the Securities Act, other than on Form
S-4 or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder not then eligible to sell all of their Registrable
Securities under Rule 144 in a three-month period, written notice of such
determination and if, within 20 days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Registrable Securities such
Holder requests to be registered. Notwithstanding the foregoing, in the event
that, in connection with any underwritten public offering, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which such Holder has
requested inclusion hereunder as the underwriter shall permit; provided,
however, that (i) the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not contractually entitled to inclusion of such securities in such
Registration Statement or are not contractually entitled to pro rata inclusion
with the Registrable Securities and (ii) after giving effect to the immediately
preceding proviso, any such exclusion of Registrable Securities shall be made
pro rata among the Holders seeking to include Registrable Securities and the
holders of other securities having the contractual right to inclusion of their
securities in such Registration Statement by reason of demand registration
rights, in proportion to the number of Registrable Securities or other
securities, as applicable, sought to be included by each such Holder or such
other holder. If an offering in connection with which a Holder is entitled to
registration under this Section 2 is an underwritten offering, then each Holder
whose Registrable Securities are included in such Registration Statement shall,
unless otherwise agreed by the Company, offer and sell such Registrable
Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a customary form

 

7



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Company and the underwriter or
underwriters. Upon the effectiveness of the Registration Statement for which
piggy-back registration has been provided in this Section 2, any Special
Payments payable to a Holder whose Common Shares are included in such
Registration Statement shall terminate and no longer be payable after such date
(it being understood that any unpaid Special Payments accrued prior to such date
shall remain due and payable in accordance with Section 2(d) hereof).

3. Registration Procedures.

(a) In connection with the Company’s registration obligations hereunder, the
Company shall:

(i) Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed, which documents (other than those incorporated by reference) will be
subject to the review of such Holders. Except as required by law, the Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Electing Holders shall reasonably object in
good faith.

(ii) Use commercially reasonable efforts to (i) prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; and (iii) respond as promptly as reasonably possible, and in any event
within ten Trading Days, to any comments received from the Commission with
respect to each Registration Statement or any amendment thereto and, as promptly
as reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as Selling Stockholders but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company.

(iii) Following the expiration of the Lock-Up Period and upon request by the
Electing Holders, the Company shall update as promptly as reasonably possible
the Registration Statement required pursuant to Section 2(a) hereof until the
Shelf is declared effective; provided that the Company shall not be required to
so update such Registration Statement more than two times per any 365-day
period.

(iv) Comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to each Registration Statement and the
disposition of all Registrable Securities covered by each Registration
Statement.

 

8



--------------------------------------------------------------------------------

(v) Notify the Holders as promptly as reasonably possible (and, in the case of
clause (i)(A) below, not less than five Trading Days prior to such filing) and
(if requested by any such Holder) confirm such notice in writing no later than
one Trading Day following the day: (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (in which case the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company reasonably
believes would constitute material and non-public information covering the
Company); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has been declared effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as Selling Stockholders or
the Plan of Distribution; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(vi) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(vii) Furnish to each Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Holder (including those incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the EDGAR system.

(viii) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request. The
Company

 

9



--------------------------------------------------------------------------------

hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(ix) Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing and to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or subject the Company to any material tax in any such jurisdiction where it is
not then so subject.

(x) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request. In connection
therewith, if required by the Company’s transfer agent, the Company shall,
promptly after the effectiveness of a Registration Statement, cause an opinion
of counsel as to the effectiveness of the Registration Statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the Registration Statement.

(xi) Upon the occurrence of any event contemplated by clause (v) of
Section 3(a)(v) hereof, as promptly as reasonably possible, prepare a supplement
or amendment, including a post-effective amendment, if required by applicable
law, to the affected Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, no Registration Statement nor any Prospectus will contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(xii) In the event the Holders seek to complete an underwritten offering, for a
reasonable period prior to the filing of any Registration Statement, and
throughout the Effectiveness Period, make available upon reasonable notice at
the Company’s principal place of business or such other reasonable place for
inspection by the Holders (and the managing underwriter or underwriters selected
in accordance with Section 3(c) hereof), such financial and other information
and books and records of the

 

10



--------------------------------------------------------------------------------

Company, and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate any
attorney-client privilege, in such counsel’s reasonable belief), in the judgment
of legal counsel to the Holders (and legal counsel for such managing underwriter
or underwriters), to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering on behalf of the Holders (and any managing
underwriter or underwriters) shall be conducted by legal counsel to the Holders
(and legal counsel to such managing underwriter or underwriters); and provided,
further that each such party shall be required to maintain in confidence and not
to disclose to any other Person any information or records reasonably designated
by the Company as being confidential, until such time as (A) such information
becomes a matter of public record (whether by virtue of its inclusion in the
Registration Statement or in any other manner other than through the release of
such information by any Person afforded access to such information pursuant
hereto), or (B) such Person shall be required so to disclose such information
pursuant to a subpoena or order of any court or other governmental agency or
body having jurisdiction over the matter (subject to the requirements of such
order, and only after such Person shall have given the Company prompt prior
written notice of such requirement).

(xiii) Use its best efforts to list such Registrable Securities on any national
securities exchange on which the Common Stock is then listed, if such
Registrable Securities are not already so listed and if such listing is then
permitted under the rules of such exchange.

(b) In connection with the filing of any Registration Statement, the Company may
require each selling Holder to furnish to the Company a certified statement as
to the securities of the Company (including shares of Common Stock and Preferred
Stock) beneficially owned by such Holder and any Affiliate thereof; provided,
however, the Purchaser shall not be required to furnish such statement in
connection with the initial Registration Statement if the Purchaser own all of
the outstanding Preferred Stock as of the initial Filing Date.

(c) The Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (a) the Electing Holders provide written
notice to the Company of their intention to distribute Registrable Securities by
means of an underwritten offering, (b) the managing underwriter or underwriters
thereof shall be designated by the Electing Holders (provided, however, that
such designated managing underwriter or underwriters shall be reasonably
acceptable to the Company), (c) each Holder participating in such underwritten
offering agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled to
select the managing underwriter or underwriters hereunder and (d) each Holder
participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. The Company hereby agrees with each Holder that, in connection
with any underwritten offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using all commercially reasonable efforts to procure
customary legal opinions and auditor “comfort” letters.

 

11



--------------------------------------------------------------------------------

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, but including all
legal fees and expenses of one legal counsel to the Holders) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market, and (B) in compliance with
applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder and each
underwriter, broker-dealer or selling agent, if any, which facilitates the
disposition of Registrable Securities, the officers, directors, agents,
partners, members, stockholders and employees of each of them, each Person who
controls any such Holder, underwriter, broker-dealer or selling agent (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule 433)
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except (and only) to the extent that such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder, underwriter, broker-dealer or selling agent
furnished in writing to the Company by such Person expressly for use therein
pursuant to Section 3(b) hereof.

 

12



--------------------------------------------------------------------------------

The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule
433), or in any amendment or supplement thereto, or arising solely out of or
based solely upon any omission of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, or
any form of prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433) or supplement thereto, in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with the defense thereof; provided, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the

 

13



--------------------------------------------------------------------------------

Indemnifying Party); provided, that the Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

All fees and expenses of the Indemnified Party (including, without limitation,
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof by the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder); provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder.

(d) Contribution. If a claim for indemnification under Section 5(a) or
Section 5(b) hereof is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c)
hereof, any reasonable attorneys’ fees or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

14



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Facilitation of Sales Pursuant to Rule 144. On and after the expiration of
the Lock-Up Period, to the extent it shall be required to do so under the
Exchange Act, the Company shall timely file the reports required to be filed by
it under the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
Holder in connection with that holder’s sale pursuant to Rule 144, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to seek
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(a)(v) hereof, such
Holder shall forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

15



--------------------------------------------------------------------------------

(d) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Electing
Holders. The Company shall provide prior notice to all Holders of any proposed
waiver or amendment. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. (New York time) on any date and earlier than
11:59 p.m. (New York time) on such date, (iii) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 

If to the Company:    ArthroCare Corporation   

7500 Rialto Boulevard

Building Two

Austin, TX 78735

Attention: Richard Rew, Senior VP and General Counsel

Facsimile: (512) 391-3901

Email: richard.rew@arthrocare.com

With a copy to:    Latham & Watkins LLP   

233 S. Wacker Drive

Suite 5800

Chicago, IL 60606

Attention: Richard Meller

Facsimile: (312) 993-9767

Email: richard.meller@lw.com

If to the Purchaser:   

OEP AC Holdings, LLC

c/o One Equity Partners III, L.P.

320 Park Avenue, 18th Floor

New York, NY 10022

Attention: Gregory A. Belinfanti and Christian Ahrens

Facsimile: (212) 277-1533

Email: gregory.a.belinfanti@oneequity.com

            chris.ahrens@oneequity.com

 

16



--------------------------------------------------------------------------------

With a copy to:    Dechert LLP    1095 Avenue of the Americas    New York, NY
10036    Attention: Derek M. Winokur    Facsimile: (212) 698-3599    Email:
derek.winokur@dechert.com

If to any other Person

who is then a

registered Holder:

   To the address of such Holder as it appears in the stock transfer books of
the Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of the Electing
Holders.

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Submission to Jurisdiction. The Company and the Purchaser each irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for the recognition or enforcement of
any judgment in connection herewith, and each of the parties hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(j) Waiver of Venue. The parties hereto each irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, (i) any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 7(i) hereof and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

17



--------------------------------------------------------------------------------

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(m) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and supersedes all
other prior agreements and understandings, both written and oral, between the
parties, with respect to the subject matter hereof.

(n) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

ARTHROCARE CORPORATION By:  

 

Name:   David Fitzgerald Title:   Acting President and Chief Executive Officer

SIGNATURE PAGE TO ARTHROCARE CORPORATION

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

OEP AC HOLDINGS, LLC By:  

/s/    Christian Ahrens

  Name: Christian Ahrens   Title: Vice President and Treasurer

SIGNATURE PAGE TO ARTHROCARE CORPORATION

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of Common Stock or Preferred
Stock (“Shares”) or interests in Shares on any stock exchange, market or trading
facility on which the Shares are traded or in private transactions. These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market price, at varying prices
determined at the time of sale, or at negotiated prices, except to the extent
limited by Rule 415(a)(4) promulgated under the Securities Act. The Selling
Stockholders may use one or more of the following methods when disposing of the
Shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the Shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

through collared hedging transactions, whether through an options exchange or
otherwise;

 

  •  

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such Shares at a stipulated price per share;

 

  •  

a combination of any such methods of disposition; and

 

  •  

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell Shares under Rule 144 promulgated under
the Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of Shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

1



--------------------------------------------------------------------------------

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell Shares from time to time under this prospectus, or under an
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act amending the list of Selling Stockholders to include the
pledgee, transferee or other successors in interest as Selling Stockholders
under this prospectus.

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Shares through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of Shares involved,
(iii) the price at which such Shares were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction. In addition, upon the Company
being notified in writing by a Selling Stockholder that a donee or pledge
intends to sell more than 500 Shares, a supplement to this prospectus will be
filed if then required in accordance with applicable securities law.

The Selling Stockholders also may transfer the Shares in other circumstances, in
which case the transferees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

In connection with the sale of Shares or interests in Shares, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Stock in the course of hedging the positions they assume. The Selling
Stockholders may also loan or pledge the Common Stock to broker-dealers that in
turn may sell these securities. The Selling Stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of Shares offered by this
prospectus, which Shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The Selling Stockholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions, in each case in collared hedging
transactions. If the applicable prospectus supplement indicates, in connection
with those derivatives, the third parties may sell securities covered by this
prospectus and the applicable prospectus supplement, including in short sale
transactions. If so, the third party may use securities pledged by the Selling
Stockholders or borrowed from the Selling Stockholders or others to settle those
sales or to close out any related open borrowings of stock, and may use
securities received from the Selling Stockholders in settlement of those
derivatives to close out any related open borrowings of stock. The third party
in such sale transactions will be an underwriter and, if not identified in this
prospectus, will be identified in the applicable prospectus supplement (or a
post-effective amendment).

 

2



--------------------------------------------------------------------------------

The Company has advised the Selling Stockholders that they are required to
comply with Regulation M promulgated under the Exchange Act during such time as
they may be engaged in a distribution of the Shares. The foregoing may affect
the marketability of the Shares.

The Company is required to pay all fees and expenses incident to the
registration of the Shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act or otherwise.

The Company has agreed with the Selling Stockholders to keep the registration
statement of which this prospectus constitutes a part effective until such time
as all of the securities covered by this prospectus (i) have been disposed of
pursuant to and in accordance with the registration statement or in compliance
with Rule 144 promulgated under the Securities Act or (ii) are eligible to be
sold by the holder thereof without any volume or manner of sale restrictions
pursuant to Rule 144 promulgated under the Securities Act, bear no legend
restricting the transfer thereof and bear an unrestricted CUSIP number (if held
in global form).

 

3